EXHIBIT 10(r)

RENEWAL OF DAVID H. ROCHE EMPLOYMENT AGREEMENT
RENEWAL AGREEMENT

          THIS AGREEMENT, an Addendum to that certain Employment Agreement
between the parties dated March 1, 2001, is made and entered into this 28th day
of August, 2008 to be effective September 1, 2008, by and between Minn-Dak
Farmers Cooperative, a North Dakota Cooperative Association, with its principal
office located at 7525 Red River Road, Wahpeton, North Dakota 58075, hereinafter
referred to as “Minn-Dak”, and David H. Roche of 702 East Lakeside Drive, Fergus
Falls, Minnesota 56537, hereinafter referred to as “Roche”.

          WHEREAS, the parties entered into an Employment Agreement dated March
1, 2001 with a term of 18 months, which expired on August 31, 2002; a Renewal
Agreement dated August 27, 2002 with a term of 12 months, which expired August
31, 2003; a Renewal Agreement dated August 26, 2003 with a term of 12 months,
which expired August 31, 2004; a Renewal Agreement dated August 24, 2004 with a
term of 12 months, which expired August 31, 2005; a Renewal Agreement dated
August 23, 2005 with a term of 12 months, which expires August 31, 2006; a
Renewal Agreement dated August 17, 2006 with a term of 12 months, which expires
August 31, 2007; and a Renewal Agreement dated August 28, 2007 with a term of 12
months, which expires August 31, 2008.

          WHEREAS, the parties wish to renew said Employment Agreement effective
September 1, 2008 for a 12 month period with modification of salary and a
revision of Section Four C.

          NOW THEREFORE Minn-Dak does hereby employ and Roche does hereby accept
such renewal of employment under the following terms and conditions:

1

--------------------------------------------------------------------------------



 

 

1.

The term of this Renewal Agreement shall be from September 1, 2008 through
August 31, 2009.

 

 

2.

Section Four A. of the Employment Agreement shall be amended to read as follows:


 

 

 

 

Roche shall receive compensation during the term of this agreement as follows:

 

 

 

A.

During the 12 month term of this Renewal Agreement, a base salary of
$343,700.00/year payable bi-weekly pursuant to Minn-Dak’s current payroll
program.


 

 

3.

Section Four C. of the Employment Agreement shall be amended as follows:


 

 

 

 

 

Annually, a profit sharing bonus shall be paid based on the following schedule:


 

 

 

 

 

Return/acre to Growers

 

Profit Sharing Amount to CEO

 

 

 

$

825 - $900

 

 

$15,000

$

901 - $975

 

 

$25,000

$

976 - $1,050

 

 

$35,000

$

1,051 - $1,125

 

 

$45,000

$

1,126 - $1,200

 

 

$55,000

$

1,201 and over

 

 

$65,000


 

 

 

 

 

with a review of the scale conducted very two years.

 

 

 

 

 

Return per acre shall be the amount received by the shareholder/growers as a
grower payment for sugarbeets and shall not include patronage, retains, or
trucking payments.

2

--------------------------------------------------------------------------------



 

 

 

 

4.

All remaining relevant provisions contained in the Employment Agreement dated
March 1, 2001 and as amended August 17, 2006, shall remain in full force and
effect during this renewal term.


 

 

MINN-DAK FARMERS COOPERATIVE

ROCHE           


 

 

 

 

 

BY

/s/ Douglas Etten

 

/s/ David H. Roche

 

 

 

 

 

 

 

Douglas Etten

 

   David H. Roche

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

DATE: August 26, 2008

 

DATE: August 26, 2008

 

 

 

 

 

STATE OF NORTH DAKOTA)

 

 

 

)SS

 

 

 

COUNTY OF RICHLAND            )

 

 

 

          The foregoing instrument was acknowledged before me this 26th day of
August, 2008 by Douglas Etten, Chairman of the Board of Directors of Minn-Dak
Farmers Cooperative, on behalf of said cooperative, and David H. Roche.

 

 

 

 

 

 

 

 

   /s/ Simone M. Sandberg

 

 

 

 

 

 

 

 

 

Notary Public

 

3

--------------------------------------------------------------------------------